ALLOWABILITY NOTICE
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KOPONEN ET AL (US10751834B2) discloses a single input fiber.
SCHERBAKOV ET AL (US20220077648A1) discloses concentric fibers.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for a telephone interview on 8/22/2022 for this examiner's amendment was given by Christopher Bowley, for the claims filed on 8/9/2022.

In claim 1:
At line 18: after “by” ,   - - a plurality of – has been inserted;

In claim 12:
At line 19: after “by” ,   - - a plurality of – has been inserted.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Allowance of claims 1 and 12 is indicated, because the prior art of record does not anticipate or render fairly obvious, the combination of elements of the claimed invention, considered as a whole, such as the limitation: “wherein forming the processing laser beam comprises selectively coupling one or more unprocessed laser beams into one or more of the plurality of parallel, non-concentric fibers of the compound fiber, the plurality of fibers of the compound fiber having different cross-sectional shapes, and wherein a laser beam characteristic of the processing laser beam exiting the compound fiber differs depending upon which fibers of the compound fiber receive the at least one unprocessed laser beam, the laser beam characteristic of the processing laser beam differing depending on the thickness, wherein, forming the processing laser beam comprises selectively coupling at least two unprocessed laser beams into different fibers of the compound fiber by a plurality of input fibers connected to the fibers of the compound fiber, wherein each input fiber is overlapped by one of the plurality of fibers of the compound fiber; and wherein each input fiber is connected to a corresponding one of the plurality of fibers of the compound fiber by splicing.”,  as recited in claim 1.

Koponen et al. and Scherbakov et al. (cited above) are pertinent references not applied, in addition to the list of references cited by the examiner in the 892 forms submitted on 2/18/2021, 12/29/2021, and 6/10/2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 10:30AM-20:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        8/23/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761